Citation Nr: 1520876	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to an evaluation in excess of 20 percent disabling for healed fracture, transverse process of the lumbar spine 1 to 3.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2015, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has reported that he is unable to work due, in part, to his service-connected back disability.  As such, the issue of TDIU is currently before the Board as part and parcel of the claims for a higher evaluation.

The issues of entitlement to service connection for a right leg disability (on the merits); entitlement to an increased rating for healed fracture, transverse process of the lumbar spine 1 to 3; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An April 1985 RO rating decision denied the appellant's claim of entitlement to service connection for a right leg condition.  The appellant was notified of the decision in May 1985 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in April 1985 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1985 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  Evidence received since the April 1985 RO rating decision is new and material and the claim of entitlement to service connection for a right leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim of entitlement to service connection for a right leg disability.  The claim was initially denied in April 1985 on the basis that there was no record of any right leg complaint, diagnosis, or treatment in service.  In addition, varicose veins of the right leg were not shown to have been incurred during service.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

The evidence associated with the claims file at the time of the April 1985 RO rating decision included service treatment records, private treatment records, and the report of a VA medical examination dated in February 1985.  The Veteran reported at the examination in February 1985 that he sustained a right lower leg injury in a fall in service.  He did not recall the exact nature of the injury or length of hospitalization. 

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In April 2009 the Veteran filed an application to reopen the claim of entitlement to service connection for a right knee disability.  Thereafter, in a statement dated in June 2009 he reported that the in service records that reported that his injury was to the left leg was in error.  He stated that it was the right leg and that the scars were still there.

In October 2009 a private provider, Dr. B.T., reported that the Veteran had a history of a fall while in the military service that caused an injury to his back and right leg.  The Veteran had a one by one centimeter scar on his right lower leg and right knee pain that continued to progress.  The provider stated "[i]t is my opinion that the fall, years ago, resulted in an injury to [the Veteran's] back and right knee."

This evidence is new as it was not associated with the claims file at the time of the prior final denial.  The evidence is also material as it relates to an unestablished fact; that is, by indicating a possible residual of an injury to the right leg in service and providing an opinion that the Veteran sustained an injury to the right knee in the fall in service.  The evidence, combined with other evidence of record and VA's duty to assist, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  As the evidence is both new and material, the claim of entitlement to service connection for a right knee disability is reopened.

Given the favorable nature of the decision to reopen the claim, discussion of VA's duties to notify and assist is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right leg disability is reopened.


REMAND

On the VA Form 9, dated in May 2011, the Veteran reported that he had undergone additional x-ray evaluation of the back in 2010 at the VA Clinic in Daytona.  Review of the claims file does not reveal treatment records from the VA Clinic in Daytona.  In addition, the claims file does not reveal VA treatment records dated after June 2009.  Therefore, attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran from the VA Clinic in Daytona.  Attempts must be made to obtain and associate with the claims file all VA treatment records regarding the Veteran from all other VA providers dated after June 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the same statement, the Veteran reported that he received treatment from Drs. H.C. and J.S.W.  Records regarding the Veteran's treatment by these doctors have not been associated with the claims file.  Therefore, after obtaining any necessary authorization, attempt to obtain all treatment records regarding the Veteran from these providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

As noted above, a private provider stated that the Veteran had a history of a fall in service that caused an injury to his right leg and resulted in an injury to the Veteran's right knee.  The provider further stated that the Veteran currently had a right leg disability and identified a scar on the right lower leg.  The provider did not render an opinion regarding whether the Veteran's current scar was related to his active service, including the reported fall.  In addition, no rationale was provided regarding the opinion rendered regarding the Veteran's knee.  As such, a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159.

The most recent VA examination evaluating the Veteran's lumbar spine was performed in July 2009.  In the statement dated in May 2011 the Veteran reported that the VA had changed his pain medication to get better results.  He stated that he walked slower than he had previously and that his back hurts more each year.  At the hearing before the undersigned, in March 2015, the Veteran reported that his back was better than in 2009 because he had it "managed."  

Although the Veteran is unclear whether his back disability has worsened since the examination in July 2009, as additional pertinent treatment records are to be obtained on remand, a contemporaneous VA examination to assess the current nature, extent and severity of his disability should be undertaken.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The decisions on the issues of entitlement to service connection for a right leg disability and increased rating for the back disability may impact upon the Veteran's claim for TDIU.  Therefore, the Board finds these issues to be inextricably intertwined and the Board must defer adjudication of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right leg or back complaints since June 2009.  After securing the necessary release, obtain these records and any records from the VA Clinic in Daytona.  

2.  After obtaining any necessary authorization, obtain complete treatment records regarding the Veteran from Drs. B.T., H.C., and J.S.W.  

3.  After completion for the foregoing, the Veteran should be afforded an appropriate VA examination to determine the etiology of any current right leg disability.  The claims file and copies of all pertinent records must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination and review of the record, the examiner should address the following: 

(a) Identify any currently demonstrated right leg disability. 

(b) For any currently diagnosed right leg disability, is it at least as likely as not that the condition was incurred in service. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected healed fracture, transverse process of the lumbar spine 1 to 3 disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the healed fracture, transverse process of the lumbar spine 1 to 3.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

5.  Then readjudicate the Veteran's claims currently on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


